[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
A party opposing summary judgment must present evidence that demonstrates the existence of some disputed material factual issue. Daily v. New Britain Machine Co., 200 Conn. 562,568; State v. Goggin, 208 Conn. 606, 616; Bartha v. Waterbury House Wrecking Co., 190 Conn. 8, 11, 12. General claims and conclusory statements that there is a material issue of fact are insufficient to defeat the motion. Daily v. New Britain Machine Co., supra at 569; Burns v. Hartford Hospital, 192 Conn. 451,455. To oppose a summary judgment the nonmoving party must bring forward evidentiary acts or substantial evidence outside the pleadings from which the material facts alleged in the pleadings can reasonably be inferred. Sheridan v. Board of Education, 20 Conn. App. 231, 239; State v. Goggin, supra at 616, 617. A claim that factual issues exist is insufficient to establish the existence of a material fact and, therefore, cannot refute evidence properly presented to the court under section 380 of the Practice Book. Connell v. Colwell, 214 Conn. 242,254; Bartha v. Waterbury House Wrecking Co., supra, 12. Therefore, in light of the absence of any such evidentiary facts to demonstrate the existence of some disputed material factual issue, the motion for summary judgment is granted.
KATZ, J.